DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8, 13, 14, 15, 16, 17, 18, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over VanNimwegen et al (‘083) in view of Hernandez et al.  The reference to VanNimwegen et al teaches structure substantially as claimed including a work station comprising a first leg,  a second .
Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanNimwegen et al in view of Hernandez et al as applied to the claims .
Claims 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanNimwegen et al in view of Hernandez et al as applied to the claims above, and further in view of Tucker. The reference to VanNimwegen et al in view of Hernandez et al teaches structure substantially as claimed as discussed above including a work surface the only difference being that there is not a plurality of wings to provide additional work surface area. However, the reference to Tucker (figs 1-6) teaches the use of hingedly connected extension leaves to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of .
Response to Arguments
Applicant's arguments filed 26 JAN 2022 have been fully considered but they are not persuasive. See rejections above which are in response to deletions and additions of limitations in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/JOSE V CHEN/          Primary Examiner, Art Unit 3637